USDC IN/ND case 3:18-cv-00928-RLM-JEM document 25 filed 07/12/19 page 1 of 2


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

THOMAS R. GANUS,                                   )
                                                   )
              Plaintiff,                           )
                                                   )
       v.                                          )   CASE NO. 3:18-cv-00928-RLM-JEM
                                                   )
KIMBERLY CREASY, et al.,                           )
                                                   )
              Defendants.                          )

                               MOTION TO WITHDRAW APPEARANCE

       Bryan R. Findley, Deputy Attorney General, requests the Court grant leave to withdraw

the appearance of Ryan J. Guillory as counsel for Defendants Kimberly Creasy and Erin Jones,

in the above-captioned case.

       The appearance of Bryan R. Findley, Deputy Attorney General, on behalf of the above

named Defendants, remains in place and all pleadings, orders, and entries should be served on

him.

                                            Respectfully submitted,

                                            CURTIS T. HILL, JR.
                                            Indiana Attorney General
                                            Attorney No. 13999-20

Date: July 12, 2019                  By:    Bryan R. Findley
                                            Attorney No. 34447-30
                                            Deputy Attorney General
                                            OFFICE OF INDIANA ATTORNEY GENERAL
                                            Indiana Government Center South, 5th Floor
                                            302 West Washington Street
                                            Indianapolis, Indiana 46204-2770
                                            Phone: (317) 232-6217
                                            Email: Bryan.Findley@atg.in.gov
USDC IN/ND case 3:18-cv-00928-RLM-JEM document 25 filed 07/12/19 page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on July 12, 2019, a copy of the foregoing Motion to Withdraw

Appearance was filed using the CM/ECF system. Notice of this filing will be sent to the

following counsel of record by operation of the Court’s electronic filing system. Parties may

access this filing through the Court’s system.

Thomas R. Ganus
DOC # 111462
Indiana State Prison - ISO
201 Woodlawn Avenue
Michigan City, IN 46360
                                             Bryan R. Findley
                                             Deputy Attorney General
                                             Attorney No.34447-30


OFFICE OF INDIANA ATTORNEY GENERAL
Indiana Government Center South, 5th Floor
302 West Washington Street
Indianapolis, IN 46204-2770
Phone: (317) 232-6217
Fax: (317) 232-7979
Email: Bryan.Findley@atg.in.gov




                                                 2
